El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Francisco A. Clemente formuló ante la Corte de Distrito de Ponce una demanda contra la Junta Examinadora de In-genieros, Arquitectos y Agrimensores, alegando que él se liabía dedicado al ejercicio de la ingeniería eléctrica en Puerto Rico, por más de diez y seis años con anterioridad a la ítprobación de la Ley No. 31, de 26 de abril de 1927, una de cuyas secciones da a los que ban estado en el ejercicio de la profesión de ingeniero por no menos de tres años con anterioridad a la aprobación de la ley, el derecho a que se le dé por la Junta Examinadora una licencia para ejercer tal profesión,- que, en ese concepto, acudió a la junta, pi-diendo en forma la licencia para ejercer como ingeniero electricista, y haciendo el depósito de veinte dollars para tal licencia; que la junta se ha negado a expedirle la licencia, *904expresándole los motivos en carta fechada en San Juan, P. B., a 28 de enero de 1928; qne el peticionario presentó a la jnnta nna moción de reconsideración, con otro affidavit demostrando qne ha trabajado como ingeniero electricista por más de diez y seis años, y la jnnta denegó de nnevo la petición, cansándole así nn perjuicio. T pidió la expedición de nn anto de mandamus para qne la jnnta dé la licencia pedida o exponga razones para la negativa.
Se expidió por la corte el anto condicional de mandamus; y compareció la jnnta demandada, por medio del Procurador General Interino, el Procurador Auxiliar y el Sub-Proeu-rador, para pedir el traslado del caso a la Corte de Distrito de San Juan, acompañando a la moción nn affidavit de mé-ritos, excepciones previas y contestación. La moción de traslado se funda en qne la jnnta demandada reside en San Juan, y qne la acción qne se ejercita tiene por base hechos realizados por la demandada en sn carácter oficial, y en San Juan.
El demandante se resistió al traslado y al mismo tiempo presentó nna moción para inspección ocular de ciertos tra-bajos. Los fundamentos de la oposición fueron: qne el de-mandante reside en Ponce, donde ha ejercido sn profesión: que la demanda se dirige contra la Jnnta Examinadora de Ingenieros, Arquitectos y Agrimensores, creada por la ley para funcionar, en toda la Isla, por lo qne puede ser deman-dada en cualquier distrito de la misma: que se trata de nn remedio rápido y especial, por lo qne el traslado traería pos-posición de la vista y dilaciones, y qne de admitirse se vio-laría la ley estableciendo el mandamus, qne no admite más .defensa que la contestación: que los testigos del caso residen en Ponce, y les sería materialmente imposible trasladarse a San Juan, por razón de sus ocupaciones en Ponce: qne la cansa de acción tuvo origen en Ponce, y de acuerdo con el ..artículo 79, Código de Enjuiciamiento Civil, y la jurispru-dencia, el caso debe verse en el distrito en qne se originó la *905cansa del litigio o alguna parte de ella; e invocó la discreción de la corte en casos de traslado.
Fijada la fecha para ver el caso, la demandada pidió suspensión de la vista por falta de tiempo para obtener la prueba; y la corte resolvió, declarando sin lugar la moción de traslado, y haciendo nuevo señalamiento para la vista. Contra esta resolución, de 26 de marzo de 1928, apeló la demandada.
 El único error que señala la apelante, se formula así:
“La Corte de Distrito de Ponee, cometió error al denegar la mo-ción de traslado del caso para la Corte de Distrito de San Juan.”
Invoca la apelante el precepto del artículo 82 del Código de Enjuiciamiento Civil, que autoriza la petición de traslado al distrito propio para el conocimiento del pleito. Induda-blemente, los requisitos que de dicho precepto aparecen, han sido cumplidos en la moción de la apelante. Si es cierto que con la petición se presentaron escepciones previas y contes-tación, el artículo 82 que se cita autoriza, y aún mejor, ordena que se haga la moción al comparecer “a contestar o a for-mular excepciones,” lo que no excluye que se presenten al mismo tiempo las dos alegaciones. Y es indudable que por la ley que estableció el auto de mandamus, (Art. 8, Ley citada, Sección 1335, Compilación de 1911) la persona noti-ficada podrá alegar las causas en la forma de una contesta-ción, y no se admitirá ninguna otra defensa o alegación escrita sino el auto y la contestación (Art. 10, Ley, y Sección 1337, Compilación citada). El precepto no es de tal manera rígido que fuerce a la parte a someterse a un tribunal que no sea competente. No hay situación alguna que autorice a crear en un tribunal una competencia de que, por ley, carece; y a la parte a someterse a tal competencia, sin invocar el amparo de la ley. Esta, al hacer declaraciones como la del artículo 10 que estudiamos, ha partido de la premisa de que *906la corte que conoce del caso tiene jurisdicción para ello; y sobre esa premisa puede sustentar la declaración, por rígida qne aparezca. La demandada no se sometió a la competencia de la corte, por el hecho de presentar la con-testación, qne era indispensable para la moción de traslado.
No nos parece dndosa la aplicabilidad del número 2o. del artículo 79 del Código de Enjuiciamiento Civil al pre-sente caso. La demandada lo ha sido por razón de.la dene-gación de una licencia, qne, a juicio del demandante, tenía el deber de expedir. Ese acto es oficial, y parte del conjunto de actos para los que la ley ha facultado a la junta deman-dada; se halla entre los comprendidos en el párrafo 2" del artículo 79, antes citado. La realización de ese acto tuvo lugar en San Juan, donde la demandada tiene sus oficinas y su domicilio legal. La competencia para conocer de los litigios a que dé lugar, como causa directa e inmediata, ese acto, está en las cortes de San Juan.
La resolución apelada debe ser revocada, y ordenarse el traslado del caso a la Corte de Distrito de San Juan.